FOR IMMEDIATE RELEASE Bell Microproducts Announces Financial Results for the Third Quarter of 2009 Sequential Sales Up 9% to $765 Million Earnings Improve to $0.05 per Share and Non-GAAP Earnings to $0.09 per Share SAN JOSE, Calif.—November 5, 2009 Bell Microproducts Inc. (OTC BB: BELM.OB), one of the world’s largest value-added distributors of storage and computing technology, today announced its financial results for the three and nine months ended September 30, 2009. Net sales in the third fiscal quarter of 2009 were $765.2 million, an increase of 9% as compared to the second fiscal quarter of 2009 and a decrease of 13% as compared to the third quarter of 2008.Net income for the third fiscal quarter was $1.7 million, or $0.05 per diluted share, as compared to a net loss of $(3.0) million, or $(0.10) per share in the second fiscal quarter of 2009, and a net loss of $(28.3) million, or $(0.87) per share, as compared to the third quarter of 2008.On a non-GAAP basis, the Company generated net income of $3.0 million, or $0.09 per diluted share in the third fiscal quarter of 2009, as compared to non-GAAP net income of $1.1 million, or $0.03 per diluted share in the second fiscal quarter of 2009 and a non-GAAP net loss of $(7.7) million, or $(0.24) per share, as compared to the third fiscal quarter of “We are pleased with the improvement in our revenue and profitability for the quarter,” said W. Donald Bell, President and CEO.“The sequential sales growth of 9% was the strongest quarterly growth we have experienced recently and was primarily the result of increased demand for our products combined with excellent execution by our team.Sales increased in both our distribution and single-tier businesses in North America and we are experiencing what we believe is a firming of the market in both Europe and Latin America.We are approaching 2010 with increased market optimism, a revitalized management team and a more streamlined company focused on growing our business profitably.” Key Financial Highlights as of the Third Quarter of 2009 · Net sales were $765.2 million, up 9% as compared to the second fiscal quarter of 2009. · Selling, general and administrative expenses (excluding professional fees) were down 23% and professional fees were down 83% from the third quarter of 2008. · The Company reported net income of $1.7 million ($0.05 per diluted share). · Non-GAAP net income was $3.0 million ($0.09 per diluted share), up from $1.1 million ($0.03 per diluted share) in the second quarter of 2009. · Working capital, defined as current assets less current liabilities, increased 15% to $134.1 million, and the cash conversion cycle declined from 46 days to 41 days, as compared to December 31, · The Company became current with its Securities and Exchange Commission filings in September 2009. Non-GAAP results reflect the exclusion of various non-cash and other charges and credits from the Company’s reported GAAP results as detailed in the attached supplemental reconciliation table. Net Sales and Product Mix by Region The following is a comparison of the Company’s net sales and product mix for the three months ended September 30, 2009 in each of its three major geographic regions: · North American net sales were $342.0 million (45% of total revenues), a sequential increase of 19%. The sales growth was primarily fueled by stronger single-tier sales in enterprise storage, and computing products and stronger distribution sales of storage components and systems. Compared to the third quarter of 2008, North American net sales decreased 7% primarily due to the impact of the region’s weakened economy. · European net sales were $299.6 million (39% of total revenues), a sequential increase of 2%.Compared to the third quarter of 2008, European net sales decreased 13%.European net sales decreased approximately 8% in constant currency as compared to the third quarter of 2008. · Latin American net sales were $123.6 million (16% of total revenues), a sequential increase of 1%.Compared to the third quarter of 2008, Latin American net sales decreased 27%.Latin American net sales declined 24% in constant currency as compared to the third quarter of 2008. The following is a net sales breakdown for Bell Micro’s major categories of products and services for the three months ended September 30, 2009: · The Components and Peripherals category increased 7% sequentially and represented 43% of net sales.Compared to the third quarter of 2008, sales declined by 18%.Disk drive sales increased 13% from the prior quarter due to an improved demand, primarily in North America, and more stabilized unit pricing.Disk drive sales, which represented 25% of total net sales, decreased 19% as compared to the third quarter of 2008. · The Solutions category increased 10% sequentially to represent 57% of total net sales in the third quarter of 2009.The sequential increase was primarily due to an improved demand, primarily in North America.Solutions sales declined by 9% as compared to the third quarter of 2008. Year-to-Date Financial Overview Year-to-date net sales through September 30, 2009 were $2.2 billion, a 22% decrease from the comparable period of the prior year.The year-to-date net loss was $(5.4) million, or $(0.17) per share, as compared to a net loss of $(49.0) million, or $(1.51) per share, in the comparable period of 2008.Year-to-date non-GAAP net income through September 30, 2009 was $8.2 million, or $0.25 per diluted share, as compared to a year-to-date non-GAAP net loss of $(1.2) million, or $(0.04) per diluted share, in the comparable period in 2008. Balance Sheet The Company’s key balance sheet metrics as of September 30, 2009, as compared to December 31, 2008, are as follows: · Total debt declined 8% to $353.9 million, while cash increased 7% to $24.4 million; and the Company is in compliance with all financial covenants of its banking agreements; · Working capital, defined as current assets less current liabilities, increased 15% to $134.1 million and the cash conversion cycle declined from 46 days to 41 days; · Accounts receivable declined 6% to $411.6 million and days sales outstanding declined from 52 days to 48 days; and · Inventory increased 2% to $235.8 million and days of inventory on hand remained constant at 31 days. Fourth Quarter of 2009 Outlook Management anticipates the following for the fourth quarter of 2009 when compared to the third quarter of 2009: · a sales increase of 4% to 7%; · a slight decline in gross margins; · a decline in operating expenses of 2% to 4%; and · a slight increase in interest expense due to increased average borrowings to fund growth. Conference Call A conference call is scheduled for today, November 5, 2009, at 2:00 p.m. Pacific Time.The Company will broadcast the conference call via a webcast over the internet.To listen to the webcast, please visit the investors section of the Bell Micro website at www.bellmicro.com. A replay will be available following the call on Bell Micro's Investor Relations web site or for one week at the following numbers: (888) 286-8010 (domestic) or (617) 801-6888 (international) with ID#10828013. About Bell Microproducts Inc. Bell Microproducts (OTC BB:BELM.OB) is an international, value-added distributor of a wide range of high-tech products, solutions and services, including storage systems, servers, software, computer components, and peripherals, as well as maintenance and professional services.An industry-recognized specialist in storage products, the Company is one of the world’s largest storage-centric value-added distributors. Bell Microproducts is uniquely qualified with deep technical and application expertise to service a broad range of information technology needs.From design to deployment, its products are available at any level of integration, from components to subsystem assemblies and fully-integrated, tested and certified system solutions.More information can be found in the Company’s SEC filings, or by visiting the Bell Microproducts website at http://www.bellmicro.com. Safe Harbor Statement Some of the statements included in this press release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.You should not place undue reliance on these statements.These forward-looking statements include statements that reflect the current views of our senior management with respect to our financial performance in the fourth quarter of 2009, and future events with respect to our business and our industry in general.Statements that include the words “expect,” “intend,” “plan,” “believe,” “anticipate,” “estimate” and similar statements of a future or forward-looking nature identify forward-looking statements. Forward-looking statements address matters that involve risks and uncertainties.Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements.We believe that these factors include, but are not limited to, the following:our ability to comply with the financial covenants in our credit agreements; our ability to achieve cost reductions and other benefits in connection with our strategic initiatives; the circumstances resulting in the restatement of our historical financial statements and the material weaknesses in our internal control over financial reporting and in our disclosure controls and procedures; our ability to remain current in our SEC filings; our ability to regain a listing on a national securities exchange; loss or adverse effect on our supplier relationships; our ability to accurately forecast customer demand and order sufficient product quantities; competition in the markets in which we operate; the products we sell may not satisfy shifting customer demand; our reliance on third parties to manufacture the products we sell; our reliance on credit provided by our manufacturers to finance our inventory purchases; risks related to our substantial indebtedness, including the inability to obtain additional financing for our operations on terms acceptable to us or at all; limitations on our operating and strategic flexibility under the terms of our debt agreements; our ability to attract and retain qualified personnel; risks associated with doing business abroad, including foreign currency risks; our inability to identify, acquire and integrate acquired businesses; the outcome of any pending or future litigation or regulatory proceedings, including the pending French tax proceeding, the current shareholder lawsuit and any claims or litigation related to the restatement of our consolidated financial statements; the effects of a prolonged economic downturn; and our ability to reduce professional fees for audit, legal, tax and outside accounting advisor services. For a more detailed discussion of how these and other risks and uncertainties could cause our actual results to differ materially from those indicated in our forward-looking statements, see our reports filed with SEC (available at www.sec.gov), including our Annual Report on Form 10-K for the year ended December 31, 2008. Contact: Nicole Noutsios Investor Relations Bell
